In a proceeding pursuant to CPLR article 78 to review a determination of the Chief of the New York City Transit Police which terminated petitioner’s employment as a probationary police officer in the New York City Transit Police Department, the Chief of Police appeals from a judgment of the Supreme Court, Kings County (Hurowitz, J.), dated March 19, 1985, which annulled the determination and reinstated petitioner to his position as a probationary transit police officer with back pay and all benefits from the date of termination.
Judgment reversed, on the law and the facts, without costs or disbursements, determination confirmed and proceeding dismissed on the merits.
It is a well-settled proposition that the employment of a probationary employee may be terminated "without a hearing and without specific reasons being stated and, in the absence of bad faith, the determination must be upheld (Matter of Talamo v Murphy, 38 NY2d 637; Matter of Sargeant v Director, Brooklyn Developmental Center, 84 AD2d 843, affd 56 NY2d 628; Matter of Sachs v Board of Educ., 71 AD2d 898 [affd 50 NY2d 830]” (Matter of Ostoyich v State of New York, 99 AD2d 839).
*936In the absence of an allegation in the petition that the Chief of Police created and disseminated a false and defamatory impression about petitioner in connection with his termination, petitioner is not entitled to a name-clearing hearing (Matter of Bergamini v Manhattan & Bronx Surface Tr. Operating Auth., 62 NY2d 897). Mangano, J. P., Brown, O’Connor arid Weinstein, JJ., concur.